     Case 1-19-47287-ess          Doc 101       Filed 03/18/20      Entered 03/18/20 14:41:01




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In Re:                                                         : Case No.: 19-47287-ESS
                                                               :
2178 ATLANTIC AVENUE HOUSING                                   :               Chapter 11
DEVELOPMENT FUND CORPORATION,                                  :
                                                               :
                                    Debtor.                    :
---------------------------------------------------------------x

                                       NOTICE OF APPEAL

        Noteworthy Foreclosure LLC and 2178 Atlantic Realty LLC (hereinafter collectively the

“Appellants”), by their attorneys, Marc Wohlgemuth & Associates, P.C. and Halperin Battaglia

Benzija, LLP, hereby appeal from the Order Extending the Debtor’s Right to Regain Title to the

Property of the Hon. Elizabeth S. Stong, U.S.B.J., entered in the above-captioned bankruptcy case

on March 4, 2020 at ECF Dkt. No. 93 (hereinafter the “Extension Order”). A true and correct copy

of the Extension Order, together with the hearing transcript upon which it relies, is annexed

collectively hereto as Exhibit A.

        The Extension Order, insofar as appealed from, held, pursuant to 11 U.S.C. § 105, that the

Bankruptcy Court had the power, in cases of “extraordinary circumstances,” sufficient to permit a

further extension of a cure period for repurchase of foreclosed real property, which period had

already been extended under 11 U.S.C. § 108(b). The Extension Order further found that the

Debtor, 2178 Atlantic Avenue Housing Development Fund Corporation (hereinafter the

“Debtor”), had provided a sufficient showing of “extraordinary circumstances” and granted the

Debtor’s motion for an extension of the repurchase period. The Extension Order obstructed the

rights of Appellant 2178 Atlantic Realty LLC to its property.
     Case 1-19-47287-ess        Doc 101     Filed 03/18/20     Entered 03/18/20 14:41:01




       The names of all parties to the Extension Order, their positions in the bankruptcy case, and

the names, addresses, and telephone numbers of their respective attorneys, as applicable, are as

follows:

                                        APPELLANTS

      Party                             Counsel                      Position in Lower Court
1. 2178 Atlantic        Marc Wohlgemuth & Associates, P.C.          Creditor (Titleowner of
   Realty LLC           21 Remsen Avenue, Suite 301                 subject real property)
                        Monsey, New York 10952
                        845-746-2700
                               -and-
                        Halperin Battaglia Benzija, LLP
                        40 Wall Street, 37th Floor
                        New York, New York 10005
                        212-765-9100
2. Noteworthy           Marc Wohlgemuth & Associates, P.C.          Creditor (Former mortgagee
   Foreclosure          21 Remsen Avenue, Suite 301                 of subject real property)
   LLC                  Monsey, New York 10952
                        845-746-2700
                               -and-
                        Halperin Battaglia Benzija, LLP
                        40 Wall Street, 37th Floor
                        New York, New York 10005
                        212-765-9100

                                          APPELLEES

      Party                           Counsel                        Position in Lower Court
1. 2178 Atlantic        Kramer Levin Naftalis & Frankel LLP         Debtor
   Avenue Housing       1177 Avenue of the Americas
   Development          New York, New York 10036
   Fund                 212-715-9100
   Corporation

                                      OTHER PARTIES

      Party                              Counsel               Position in Lower Court
1. William K.           Office of the United States Trustee – United States Trustee
   Harrington,          Eastern District of New York
   United States        U.S. Federal Office Building
   Trustee              201 Varick Street, Suite 1006
                        New York, New York 10014
                        212-510-0500
    Case 1-19-47287-ess   Doc 101   Filed 03/18/20   Entered 03/18/20 14:41:01




Dated: March 18, 2020
       Monsey, New York

                                    MARC WOHLGEMUTH & ASSOCIATES, P.C.
                                    Counsel for Appellants
                                    NOTEWORTHY FORECLOSURE LLC and
                                    2178 ATLANTIC REALTY LLC


                                    BY: _/s/Jeremy M. Doberman___________
                                           Jeremy M. Doberman, Esq.
                                           21 Remsen Avenue, Suite 301
                                           Monsey, New York 10952
                                           (845) 746-2700
                                           JeremyD@MarcWLaw.com
